                            UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF CALIFORNIA



ANTHONY THOMAS BUTLER,                       No. 2:18-cv-2673 CKD P

               Plaintiff,

       v.

IANNONE M., et al.,
                                             ORDER & WRIT OF HABEAS CORPUS
               Defendants.                   AD TESTIFICANDUM
                                     /

Anthony Thomas Butler, CDCR # AY-5904, a necessary and material witness in a settlement
conference in this case on November 7, 2019, is confined in the California Medical Facility
(CMF), in the custody of the Warden. In order to secure this inmate's attendance it is necessary
that a Writ of Habeas Corpus ad Testificandum issue commanding the custodian to produce the
inmate before Magistrate Judge Dennis M. Cota at the U. S. District Court, Courtroom #1, 501 I
Street, Sacramento, California 95814, on Thursday, November 7, 2019 at 9:30 a.m.

                              ACCORDINGLY, IT IS ORDERED that:

   1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
      commanding the Warden to produce the inmate named above to participate in a
      settlement conference at the time and place above, until completion of the settlement
      conference or as ordered by the court.

   2. The custodian is ordered to notify the court of any change in custody of this inmate and is
      ordered to provide the new custodian with a copy of this writ.

                   WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: Warden, CMF, 1600 California Dr., Vacaville, California 95696:

WE COMMAND you to produce the inmate named above to testify before Judge Cota at the
time and place above, until completion of the settlement conference or as ordered by the court.

FURTHER, you have been ordered to notify the court of any change in custody of the inmate
and have been ordered to provide the new custodian with a copy of this writ.

Dated: September 25, 2019
                                                _____________________________________
                                                CAROLYN K. DELANEY
                                                UNITED STATES MAGISTRATE JUDGE
